Citation Nr: 1020522	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial compensable rating for a left 
hip disorder. 

2.	Entitlement to an initial compensable rating for a left 
groin disorder. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from            March 1980 to March 2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for a chronic left hip and groin problem, and assigned a 
single noncompensable (0 percent) evaluation. The Veteran 
appealed the initial disability rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). For the sake of 
clarity, the Board has characterized the present appeal as 
involving two separate initial increased rating claims, for 
left hip and left groin disorders. 

Upon review of this case in March 2008, the Board considered 
the preliminary question of whether the Veteran had provided 
a timely substantive appeal as to his increased initial 
rating claims. The Board found in the affirmative that a 
timely substantive appeal was of record, and then remanded 
the underlying claims to the RO (via the Appeals Management 
Center (AMC)) for further evidentiary development. The 
matters have since returned for appellate disposition. 

The Veteran has consistently maintained that the right hip 
and groin are the regions affected by pain and orthopedic 
disability, and not his service-connected disability of the 
left side. This raises the question of whether             
the Veteran is claiming entitlement to service connection for 
disorders of the right hip and groin, issues which in 
themselves have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  It must be determined whether 
he is requesting service connection for this additional 
disability, and if so, claims for said disability are to be 
adjudicated. Therefore, the claims for disorders of the right 
hip and groin are referred to the AOJ for appropriate 
action.  




FINDING OF FACT

The left hip has demonstrated at or near normal range of 
motion. Moreover, both the left hip and left groin disorders 
have been shown to be essentially asymptomatic. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial compensable 
rating for a left hip disorder. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5251-5253 (2009).

2.	The criteria are not met for an initial compensable 
rating for a left groin disorder. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.73, Diagnostic 
Code 5318 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

In regard to the claims on appeal, the requirement of VCAA 
notice does not apply. Where a claim for service connection 
has been substantiated and an initial rating and effective 
date assigned, the filing of a Notice of Disagreement (NOD) 
with        the RO's decision as to the assigned disability 
rating does not trigger additional              38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). In any 
event, the RO has provided   January 2010 notice 
correspondence that directly addressed the evidentiary 
requirements to substantiate the higher initial rating claims 
on appeal. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining private treatment 
records, and arranging for the Veteran to undergo a VA 
medical examination. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claims, the Veteran previously 
requested the opportunity for a Travel Board hearing, but 
withdrew this request prior to the scheduled hearing date. 
There is no indication of any further available evidence or 
information which has not already been obtained. The record 
as it stands includes sufficient competent evidence to decide 
the claims. See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
Veteran.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 
Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1. 
 
Where as here, a veteran appeals the rating initially 
assigned for the disability, after already having established 
service connection for it, VA must consider the propriety of 
a staged rating that is indicative of changes in the severity 
of the course of his disability over time. In Fenderson, 12 
Vet. App. at 125-26, the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder. In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

As the RO originally evaluated the Veteran's service-
connected disability at issue, left groin and hip disorders 
were considered as a single condition under provisions of 38 
C.F.R. § 4.71a, 5299-5253, for an unspecified orthopedic 
disorder, rated on the basis of impairment of the thigh. 

Diagnostic Code 5253 provides for a 10 percent evaluation 
when there is limitation of abduction of the thigh such that 
the legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees. 
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees. 

Normal range of motion for the hips consists of flexion to 
125 degrees, extension to 0 degrees, and abduction to 45 
degrees. 38 C.F.R. § 4.71a, Plate II.

Those additional potentially applicable diagnostic codes 
include Diagnostic Code 5251, for limitation of extension of 
the thigh, under which a single 10 percent rating is 
assignable for extension limited to 5 degrees. 
 
Under Diagnostic Code 5252, for limitation of flexion of the 
thigh, a 10 percent rating is warranted where flexion is 
limited to 45 degrees; a 20 percent rating where limited to 
30 degrees; a 30 percent rating where limited to 20 degrees; 
and a maximum assignable 40 percent rating, where limited to 
10 degrees. 
 
In presently considering this case, the Board deems the 
preceding rating criteria sufficient for evaluative purposes 
for the Veteran's service-connected left hip disorder. As to 
the remaining condition of a left groin disorder, the Board 
will consider and apply separate available criteria 
pertaining to muscular impairment. The best applicable rating 
criteria is that found at 38 C.F.R. § 4.73, Diagnostic Code 
5318. 

Diagnostic Code 5318 pertains to Muscle Group XVIII, the 
function of which consists of outward rotation of the thigh 
and stabilization of the hip joint.                The 
affected muscles are in the pelvic girdle group, and consist 
of the pyriformis, gemellus (superior or inferior), obturator 
(external or internal), and quadratus femoris. This 
diagnostic code provides a noncompensable rating for slight 
muscle injury, a 10 percent evaluation for a moderate muscle 
injury, a 20 percent evaluation for a moderately severe 
muscle injury, and a 30 percent evaluation for a severe 
muscle injury. 

In this case, the July 2004 report of Dr. J.B., a private 
orthopedist, indicates that as to case history the Veteran 
described having pain on both sides of the groin, and stated 
that arthrosis had been diagnosed. Evaluation of the lower 
extremities indicated a slight shortening of the leg was 
conspicuous on the left side.                    The measured 
discrepancy was of 1-cm. There was present in the hips severe 
pressure pain on the groin on both sides, and rotating pain 
on the inside of the hips, worse on the left side, with 
positive pain on pressing on the trochanter.                    
A sonography of both hip joints showed no intra-articular 
formation of effusion, and that the trochanters were without 
signs of bursitis. An x-ray of the pelvis showed signs of 
loss of round shape of the head of the femur, worse on the 
left side, with initial narrowing of the joint space on both 
sides. 

The next relevant source of evidence consists of a February 
2010 VA orthopedic examination report. The Veteran then 
reported that around 1992 during service following a jump off 
of a tractor trailer he twisted or injured his right groin 
are.    As far as symptoms over the preceding year, the 
Veteran stated that every three months he would develop 
soreness that lasted about a week and when it occurred  he 
was not sure why it manifested. He would treat the flare-up 
with over-the-counter pain reliever and over a one-week 
period it would completely abate.       The Veteran did not 
use any walking aid, and had no other form of treatment 
besides pain relievers. During a week of soreness pain was at 
the level of 8/10, other than the baseline level of 0/10. The 
Veteran stated that the left hip felt fine.  He pointed to 
the right groin adductor area as the location of the 
discomfort for the one week out of every three months. 

On examination the Veteran described his condition as 
asymptomatic. Gait was normal. On measurement leg lengths 
were found to be equal. There was no thigh or calf atrophy. 
The Veteran had range of movement in the hips of to 90 
degrees bilaterally. On abduction of each hip he went from 0 
to 45 degrees demonstrating normal power to manual stress or 
resistance, and adduction was to 25 degrees.      He easily 
externally rotated to 60 degrees with no pain on repetitive 
testing, and internally rotated to 40 degrees with no pain on 
repetition testing. An x-ray of the left hip indicated a 
phlebolith on the left side of the pelvis but otherwise a 
normal study. The VA examiner was unable to reach a specific 
diagnosis for the Veteran's reported discomfort, and stated 
at most there may have been some scar tissue as the result of 
a soft tissue muscle injury sustained back in 1992. 

An examination addendum was provided later that month based 
on review of             the Veteran's claims file. The 
examiner noted review of the Veteran's contention that it was 
actually his hip region on the right side, and not his left 
side that was affected. The examiner emphasizes that he did 
not feel the Veteran had arthritis changes in the hips. Also 
noted was that by the Veteran's history he was asymptomatic 
three-quarters of the time if not more, and on his 
examination            the Veteran had been asymptomatic. 

The Board concludes on the above record that an initial 
noncompensable rating remains proper each the left hip and 
the left groin disorders. In reviewing the competent 
evidence, the Board is fully cognizant of the fact that the 
Veteran maintains the affected source of pain and orthopedic 
disability is his right hip and groin region, and not the 
left side. In furtherance of the instant claims which have 
been appealed to the Board, consideration will nonetheless be 
provided to the existing evidence as it pertains to any 
service-connected disability of the left side. To this 
effect, regarding a left hip disorder, the Veteran is 
essentially asymptomatic, with no qualifying disability 
predicated upon limitation of motion, or other compensable 
manifestation. Range of motion studies were at or near normal 
levels, and thus would not permit a compensable evaluation 
under 38 C.F.R. § 4.71a,             Diagnostic Codes 5251 
through 5253. X-ray analysis revealed little if any 
abnormality, and certainly not that which would permit a 
compensable rating for structural impairment of the left hip, 
for instance, under Diagnostic Code 5255 for impairment of 
the femur. There was indication only of left side phlebolith.             
(The term "phlebolith" is defined as a "calculus in a 
vein; also called a vein stone." See Dorland's Illustrated 
Medical Dictionary 348 (30th ed. 2003)). Despite this one 
indication of abnormality, the VA examiner continued to 
characterize the overall examination of the left side as 
entirely normal. The Board finds that this is a reasonable 
characterization of the evidence at hand, given the minimal 
x-ray findings, and the VA examiner's orthopedic expertise. 
See Guerrieri v. Brown,       4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the veteran, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches). Thus, a 
noncompensable rating remains warranted for disability of the               
left hip. 

A similar conclusion is warranted regarding a service-
connected left groin disorder, given that this region too was 
asymptomatic, and the Veteran's reported pain and discomfort 
was focused entirely upon the corresponding region on the 
right, nonservice-connected side. As such, there is no 
muscular impairment that would permit evaluation under 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5318,          
or any other potentially related muscle group. So a 
noncompensable rating for a left groin disorder also should 
remain in effect, under provisions of the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings. This is 
particularly the case inasmuch as the left hip and groin 
disorders are essentially asymptomatic. The Veteran's 
service-connected disorders also have not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in             38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


For these reasons, the Board is denying the claims for 
increased initial ratings for left hip and left groin 
disorders. This determination takes into full account the 
potential availability of any "staged rating" based upon 
incremental increases in severity of service-connected 
disability during the pendency of the claims under review. 
The preponderance of the evidence is against the claims, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial compensable rating for a left hip disorder is 
denied. 

An initial compensable rating for a left groin disorder is 
denied. 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


